Exhibit 10.6

GENERAL RELEASE OF ALL CLAIMS

DATED MAY 8, 2008

 

1.

For the valuable consideration set forth on Schedule A hereto, the adequacy of
which is hereby acknowledged, the undersigned (“Executive”), on his own behalf
and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein knowingly and voluntarily
unconditionally release, waive, and fully discharge Guy Carpenter & Company,
LLC, and its parent and subsidiaries (specifically including, but not limited
to, Marsh & McLennan Companies, Inc. and its subsidiaries) (including successors
and assigns thereof) (collectively, the “Company”), and all of their respective
past and present employees, officers, directors, agents, affiliates, parents,
predecessors, administrators, representatives, attorneys, and shareholders, and
employee benefit plans and plan administrators, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. § 1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Fair
Labor Standards Act, the Americans with Disabilities Act of 1990, the
Occupational Safety and Health Act, as amended, the Family Medical Leave Act,
the Immigration Reform and Control Act, as amended, the Vietnam Era Veterans
Readjustment Assistance Act §§503-504 of the Rehabilitation Act of 1973
(handicap rehabilitation), the Employee Retirement Income Security Act of 1974,
as amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release (including any
rights of Executive under that certain Employment Agreement entered into between
Guy Carpenter & Company, Inc. and Executive, dated as of the 1st day of July
2005 (the “Employment Agreement”)) and shall not waive post-termination
health-continuation insurance benefits required by state or Federal law and
shall not waive any rights of Executive under the Employment Agreement. Without
limitation of the foregoing, Executive waives all rights in respect of the
restricted stock units granted to him on or about February 26, 2008.



--------------------------------------------------------------------------------

2. Also for the valuable consideration set forth on Schedule A hereto, the
adequacy of which is hereby acknowledged, by execution of this General Release
Executive also has entered into Schedule B hereto, which is incorporated herein
by reference but which shall be considered a separate and severable undertaking
by Executive, waiving claims arising under English or European law, if any.
References to this General Release herein include and incorporate by reference
Schedule B.

 

3. Executive intends this General Release to be binding on his successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1 above. Executive further agrees never to institute
any suit, complaint, proceeding, grievance or action of any kind of law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against Company
arising from or relating to his employment with or his termination of employment
from Company and/or any other occurrences to the date of this General Release,
other than a claim challenging the validity of this General Release under the
ADEA or respecting any matters not covered by this General Release.

 

4. Executive is further waiving his right to receive money or other relief in
any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.

 

5. Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

 

6. In further consideration of the promises made by Company in this General
Release, Executive specifically waives and releases Company from all claims
Executive may have as of the date of this General Release, whether known or
unknown, arising under the ADEA. Executive further agrees that:

 

  (a) Executive’s waiver of rights under this General Release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);

 

  (b) Executive understands the terms of this General Release;

 

2



--------------------------------------------------------------------------------

  (c) The consideration offered by Company under paragraph 8 of the Employment
Agreement and otherwise (as set forth on Schedule A attached hereto) in exchange
for the General Release represents consideration over and above that to which
Executive would otherwise be entitled, and that the consideration would not have
been provided had Executive not agreed to sign the General Release and did not
sign the Release;

 

  (d) Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release;

 

  (e) Company is giving Executive a period of twenty-one (21) days within which
to consider this General Release;

 

  (f) Following Executive’s execution of this General Release, Executive has
seven (7) days in which to revoke this General Release by written notice. An
attempted revocation not actually received by Company prior to the revocation
deadline will not be effective; and

 

  (g) This General Release and all payments and benefits otherwise payable under
paragraph 8 of the Employment Agreement and otherwise (other than with respect
to all salary and other benefits earned prior to Executive’s termination of
employment (and reimbursement for all covered business expenses incurred prior
to such termination)) shall be void and of no force and effect if Executive
chooses to so revoke, and if Executive chooses not to so revoke, this General
Release shall then become effective and enforceable.

 

7. This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2 does not apply to
claims under the ADEA that challenge the validity of this General Release.

 

8. To revoke this General Release, Executive must send a written statement of
revocation to:

 

  

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036

Attn.: Peter Beshar, General Counsel

  

The revocation must be received no later than 5:00p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

 

9. Other than as set forth in Schedule B, this General Release shall be governed
by the internal laws (and not the choice of laws) of the State of New York,
except for the application of pre-emptive Federal law.

 

3



--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY, IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

9.5.08

     

/s/     David H. Spiller        

Date       David H. Spiller

 

4



--------------------------------------------------------------------------------

Schedule A

Entitlements under Paragraph 8 of the Employment Agreement and Other Agreed

Upon Entitlements

 

  •  

An amount equal to two times Executive’s base salary, plus two times Executive’s
actual bonus with respect to the Company’s 2007 fiscal year, resulting in
£1,000,000 plus $2,500,000, which amount shall be payable to Executive in four
equal quarterly installments in arrears, with payment of the first two
installments being made on August 28, 2008 (the “Delayed Payment Date,” which is
six months and one day following Executive’s termination date); provided that
the first payment shall be reduced by £83,334, representing an overpayment of
salary in respect of March and April 2008 mistakenly paid to Executive in March
and April 2008.

 

  •  

Full vesting in the signing bonus award set forth in paragraph 6 of the
Employment Agreement.

 

  •  

Pro-rata vesting of awards of restricted shares/units granted in 2007 pursuant
to paragraph 5 of the Employment Agreement, as indicated on the attached Exhibit
1.

 

  •  

£30,000 paid on the Delayed Payment Date, in lieu of reimbursement for legal
fees actually incurred by Executive in connection with the termination of the
Executive’s employment and the negotiation and execution of the General Release.
Executive represents and warrants that such legal fees actually incurred by him
exceed £30,000 as of the date this General Release.

 

  •  

The Company shall pay for PricewaterhouseCoopers to (i) prepare Executive’s 2007
tax returns in the ordinary course, (ii) to a maximum of £5,000, to give
Executive tax advice in 2008 connection with his termination of employment and
(iii) to a maximum of £3,000, prepare Executive’s 2008 tax returns in the
ordinary course.

 

  •  

The Company shall remain responsible for all costs (including legal fees and
judgment and/or settlement costs) incurred in connection with the disputed lease
action captioned Bacon v. Spiller.

 

  •  

In order to comply with Section 409A of the United States Internal Revenue Code,
(i) the payments and benefits that the Company is obligated to make and provide
under the preceding two bullets will be limited to expenses incurred (A) during
2008, as to the second preceding bullet, and (B) during Executive’s lifetime, as
to the immediately preceding bullet, (ii) such payments or benefits made or
provided in any given calendar year shall not affect the amount of such payments
or benefits that the Company is obligated to make in any other calendar year;
(iii) any such payment or benefit provided by the Company must be made or
provided on or before the last day of the calendar year following the calendar
year in which the related expense was incurred; and (iv) the Executive’s right
to have the Company make such payments or provide such benefits may not be
liquidated or exchanged for any other benefit.

 

5



--------------------------------------------------------------------------------

SCHEDULE B

to General Release of All Claims

The Executive intends that this Schedule B to General Release of All Claims be
directly enforceable against the Executive by the “Company” (as defined in the
General Release) and each company in the Company and each such person identified
in paragraph 5 (Full and Final Settlement).

1. Construction

 

     1.1 References to a person include an individual, firm, corporation and any
other organisation however it is constituted and words denoting the singular
include the plural and vice versa.

2. Termination

 

     2.1 Executive’s employment with the Company came to an end on 27 February
2008 (“the Termination Date”) when all Executive’s entitlements in connection
with his employment ceased.

3. Pre-Condition

 

     Executive will within 3 working days of the date of signature of this
Agreement have returned all documents, equipment, information however stored,
and other property belonging to the Company or relating to any of their
businesses, without Executive or anyone on his behalf retaining copies of such
documents or extracts from them. Executive undertakes that he has not downloaded
any information stored on any computer disk or otherwise.

4. Tax and National Insurance

 

     Executive will be responsible for all income taxes and employee social
security, hospital and other required payroll tax contributions (if any) which
may be payable in respect of all payments and arrangements contained in Schedule
A to the General Release of All Claims. Executive agrees to indemnify the
Company and to keep it indemnified against such taxes and national insurance
contributions, interest, charges, penalties and costs, except that this
indemnity will not apply to tax deducted by the Company under the terms of the
Employment Agreement or as otherwise required by law.

5. Full and Final Settlement

5.1 Executive accepts the terms of this Agreement in full and final settlement
of all (if any) claims of any nature which he has or may have against each
company in the Company, (including but not limited to Marsh Services Limited,
Guy Carpenter

 

6



--------------------------------------------------------------------------------

& Company LLC and Marsh & McLennan Companies Inc) and their respective officers
and employees arising out of or in connection with Executive’s employment and
its termination, or any other matter whether such claims arise under English or
European law. Executive and the Company both acknowledge that it is the express
intention of each, when entering into this Agreement, that it covers all such
claims, whether known or unknown to one or other or both of them, and whether or
not the factual or legal basis for the claim is known or could have been known
to one or other or both of them. Furthermore Executive acknowledges that he has
taken independent legal advice from Christopher Goodwill of Clifford Chance
(Executive’s “Adviser”) on the terms and effect of this Agreement, that
Executive will be entering into it voluntarily, without reservation and with the
intention that it will be binding on Executive as a compromise agreement or
otherwise and that the conditions regarding compromise agreements under section
203 of the Employment Rights Act 1996, section 77 of the Sex Discrimination Act
1975, section 72 of the Race Relations Act 1976, paragraph 2(2), schedule 3A
Disability Discrimination Act 1995, Regulation 35 of the Working Time
Regulations 1998, section 288 of the Trade Union and Labour Relations
(Consolidation) Act 1992, section 9 of the Part-Time Workers (Prevention of Less
Favourable Treatment) Regulations 2000 Regulation 10 Fixed-Term Employees
(Prevention) of Less Favourable Treatment) Regulations 2002, Regulation 41 of
The Transnational Information and Consultation of Employees Regulations 1999,
paragraph 2(2) of Schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 2(2), Schedule 4 of the Employment Equality (Sexual
Orientation) Regulations 2003, Regulation 40 Information and Consultation of
Employees Regulations 2004 and paragraph 2 of Schedule 5 of the Employment
Equality (Age) Regulations 2006 have been satisfied. Executive also warrants the
accuracy of paragraph 2 of the attached Certificate and acknowledges that the
consideration described on Schedule A to the General Release of All Claims
includes any statutory compensation to which he may be entitled and that it
would not be just and equitable for Executive to receive any further
compensation.

5.2 In signing this Agreement Executive is representing and warranting that:

 

  (i) he has instructed his Adviser to advise him whether he has or may have any
Statutory Claim (as defined in paragraph 5.3) against any company in the Company
arising out of or in connection with his employment and its termination;

 

  (ii) he has provided his Adviser with whatever information is in his
possession which his Adviser requires to advise him whether he has or may have
any such Statutory Claim;

 

  (iii) his only Statutory Claims or particular complaints are for disability
discrimination, whistleblowing, breach of contract, unauthorised deduction from
pay, and unfair dismissal;

 

  (iv) his Adviser has advised him that, on the basis of the information
available to his Adviser, he has no other Statutory Claim against any company in
the Company.

 

7



--------------------------------------------------------------------------------

5.3 A Statutory Claim means any claim for or relating to unfair dismissal, a
redundancy payment, equal pay, sex, race or disability discrimination or sexual
orientation discrimination, or discrimination on the grounds of age, religion or
belief, working time, unauthorised deduction from wages or any claim for the
infringement of any other statutory employment rights which Executive has or may
have under the Employment Rights Act 1996 the Equal Pay Act 1970, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Trade Union and Labour
Relations (Consolidation) Act 1992, the Disability Discrimination Act 1995, the
Human Rights Act 1996, the Employment Relations Act 1999, the Part -Time Workers
( Prevention of Less Favourable Treatment) Regulations 2000 and Part VII of the
Transnational Information and Consultation of Employees Regulations 1999 the
Fixed-Term Employees (Prevention of Less Favourable Treatment) Regulations 2002,
the Employment Equality (Religion or Belief) Regulations 2003, the Employment
Equality (Sexual Orientation) Regulations 2003, Part VIII Information and
Consultation of Employees Regulations 2004 and the Employment Equality (Age)
Regulations 2006 or, in relation to all such matters, any claims under related
European law or legislation.

5.4 Executive acknowledges that the Company is relying on paragraphs 5.1 and 5.2
in deciding to enter into this Agreement. If Executive breaches either of these
paragraphs and a judgment or order is made against and company in the Company,
Executive acknowledges that it will have a claim against him for damages of not
less than the judgment or order.

6. Applicable Law

This Schedule B will be construed in accordance with English law.

 

8



--------------------------------------------------------------------------------

ATTACHMENT TO SCHEDULE B TO GENERAL RELEASE OF ALL CLAIMS

CERTIFICATE

I hereby certify as follows:

 

1. I am a solicitor of the Supreme Court of England and Wales holding a current
Practising Certificate.

 

2. I have advised David Spiller (“my Client”) on the terms and effect of
Schedule B to the General Release of All Claims dated May 8, 2008 between the
“Company” (as defined in the General Release) and my Client and in particular
its effect on my Client’s ability to pursue my Client’s rights before an
Employment Tribunal, including the matters set out in the paragraph of Schedule
B to the General Release of All Claims headed “Full and Final Settlement.”

 

3. I am not acting (and have not acted) in relation to this matter for the
Company.

 

4. There is in force a contract of insurance or an indemnity provided for
members of a profession or professional body covering the risk of a claim by my
Client in respect of loss arising in consequence of the advice I have given.

 

5. I confirm that paragraphs 5.2(i), (iii) and (iv) of Schedule B to the General
Release of All Claims are accurate.

SIGNED:

/s/ Christopher Goodwill

Name of Solicitor: Christopher Goodwill

Firm: Clifford Chance LLP

 

Address:    10 Upper Bank Street    Canary Wharf    London E14 5JJ

Dated: 12 May 08

 

9



--------------------------------------------------------------------------------

Summary of 2007 Grants

David Spiller

As of April 4, 2008

 

                     Units/Options Outstanding (as of 4/4/2008)      

Grant Type

         Grant Date    Scheduled
Vesting Date    Units/Options
(#)    Value at Grant
($)(1)     Shares/Options
Vested/Distributed
Upon Termination

MMC Performance Restricted Stock Unit

   (2 )    02/12/07    02/12/10    25,338      750,005      8,786

Non-Qualified Stock Option

   (3 )    02/12/07    25% per year    46,875      375,469 (4)    11,719

Restricted Stock Units-RSU

   (5 )    02/12/07    02/12/10    4,223      125,001      1,465    (6 )   
02/12/07    02/12/09    4,223      125,001      2,196                          
           8,446    $ 250,002      3,661                               

TOTAL

      $ 1,375,475                               

RSUs -Previously distributed

     02/12/07    02/12/08    4,223    $ 125,001      —                          
      

GRAND TOTAL

      $ 1,500,476                               

 

(1) Grant date FMV of MMC stock was $29.60 per share.

(2) Based on the terms and conditions, service condition is deemed satisfied on
a pro rata basis (34.68%). Distributed shares shown is based on assumption that
target performance is attained. Actual distribution will be made at the end of
the performance period (early in 2010) based on actual performance. Subject to
signing a restrictive covenants agreement.

(3) Based on the terms and conditions, vested options remain exercisable for 90
days after termination. Exercise price is $29.60/share. Options are subject to
price performance contingency, so they are not exercisable unless and until the
price contingency is satisfied (stock must close at $34.04 or higher for 10
consecutive days).

(4) Options valued at $8.01.

(5) Based on the terms and conditions, award will vest and distribute on a pro
rata basis (34.68%). Subject to signing a restrictive covenants agreement.

(6) Based on the terms and conditions, award will vest and distribute on a pro
rata basis (52.00%). Subject to signing a restrictive covenants agreement.

Spiller 2007 Equity Grant Spreadsheet